Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

November 9, 2020

Credit Suisse Securities (USA) LLC

Barclays Capital Inc.

As Representatives of the Several Initial Purchasers

named in Schedule A hereto

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

Ladies and Gentlemen:

Introductory. Sunoco LP, a limited partnership organized under the laws of the
State of Delaware (“Sunoco”), and Sunoco Finance Corp., a corporation organized
under the laws of the State of Delaware (“Finance Corp.” and, together with
Sunoco, the “Issuers”), propose to issue and sell to the several Initial
Purchasers named in Schedule A hereto (the “Initial Purchasers”), acting
severally and not jointly, the respective amounts set forth in such Schedule A
of $800,000,000 aggregate principal amount of the Issuers’ 4.5% Senior Notes due
2029 (the “Notes”). Credit Suisse Securities (USA) LLC and Barclays Capital Inc.
have agreed to act as the representatives of the several Initial Purchasers
(collectively, the “Representatives”) in connection with the offering and sale
of the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of November 24, 2020 (the “Indenture”), among the Issuers, the
Guarantors (as defined below) and U.S. Bank National Association, as trustee
(the “Trustee”). The Notes will be issued only in book-entry form in the name of
Cede & Co., as nominee of The Depository Trust Company (the “Depositary”),
pursuant to a letter of representations, to be dated on or before the Closing
Date (as defined in Section 2 hereof) (the “DTC Agreement”), among the Issuers,
the Trustee and the Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of November 24, 2020 (the “Registration Rights
Agreement”), among the Issuers, the Guarantors and the Representatives, on
behalf of each of the Initial Purchasers, pursuant to which the Issuers will be
required to file with the Commission (as defined below), under the circumstances
set forth therein, (i) a registration statement under the Securities Act (as
defined below) relating to another series of debt securities of the Issuers with
terms substantially identical to the Notes (the “Exchange Notes”) to be offered
in exchange for the Notes (the “Exchange Offer”) or (ii) a shelf registration
statement pursuant to Rule 415 of the Securities Act relating to the resale by
certain holders of the Notes, and in each case, to use its reasonable best
efforts to cause such registration statements to be declared effective. All
references herein to the Exchange Notes and the Exchange Offer are only
applicable if the Issuers and the Guarantors are in fact required to consummate
the Exchange Offer pursuant to the terms of the Registration Rights Agreement.



--------------------------------------------------------------------------------

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of Sunoco formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees related thereto are herein collectively referred to as the
“Securities”; and the Exchange Notes and the Guarantees related thereto are
herein collectively referred to as the “Exchange Securities.”

In connection with the offering and sale of the Securities, Sunoco will conduct
a cash tender offer for any and all tenders of the Issuers’ 4.875% Senior Notes
due 2023 upon the terms and subject to the conditions set forth in that certain
Offer to Purchase dated November 9, 2020.

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities and the Indenture are referred to herein as
the “Transaction Documents.” The issuance and sale of the Notes, the issuance of
the Guarantees and the application of the proceeds from the sale of the
Securities as described in the Pricing Disclosure Package (as defined below) and
the payment of transaction costs are referred to herein collectively as the
“Transactions.”

The Issuers understand that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agree that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire the Securities shall be
deemed to have agreed that the Securities may only be resold or otherwise
transferred, after the date hereof, if such Securities are registered for sale
under the Securities Act or if an exemption from the registration requirements
of the Securities Act is available (including the exemptions afforded by Rule
144A under the Securities Act (“Rule 144A”) or Regulation S under the Securities
Act (“Regulation S”)).

The Issuers have prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated November 9, 2020 (the “Preliminary
Offering Memorandum”), and have prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated November 9, 2020, in the form attached
hereto as Exhibit A (the “Pricing Supplement”), describing the terms of the
Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.” Promptly after this Agreement is executed and delivered,
the Issuers will prepare and deliver to each Initial Purchaser a final offering
memorandum dated the date hereof (the “Final Offering Memorandum”).

 

2



--------------------------------------------------------------------------------

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934, as amended (the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder), prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

Sunoco GP LLC, a Delaware limited liability company (the “General Partner”), is
the sole general partner of Sunoco and a wholly owned subsidiary of Energy
Transfer LP, a Delaware limited partnership (“ET”). The subsidiaries of Sunoco
listed on Schedule B hereto are collectively referred to herein as the
“Subsidiaries.” The General Partner, the Issuers and the Guarantors are
collectively referred to herein as the “Partnership Parties.” The General
Partner, the Issuers and the Subsidiaries are collectively referred to herein as
the “Partnership Entities.”

Each Partnership Party hereby confirms its agreements with the Initial
Purchasers as follows:

SECTION 1. Representations and Warranties. Each of the Partnership Parties,
jointly and severally, hereby represents, warrants and covenants to each Initial
Purchaser that, as of the date hereof and as of the Closing Date (references in
this Section 1 to the “Offering Memorandum” are to (x) the Pricing Disclosure
Package in the case of representations and warranties made as of the date hereof
and (y) the Final Offering Memorandum in the case of representations and
warranties made as of the date hereof and the Closing Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2(d) hereof and
with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Issuers,
their respective affiliates (as such term is defined in Rule 501 under the
Securities Act) (each, an “Affiliate”), or any person acting on any of their
behalf (other than the Initial Purchasers, as to whom the Issuers make no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or

 

3



--------------------------------------------------------------------------------

offer to sell, in the United States or to any United States citizen or resident,
any security which is or would be integrated with the sale of the Securities in
a manner that would require the Securities to be registered under the Securities
Act. None of the Issuers, their respective Affiliates, or any person acting on
any of their behalf (other than the Initial Purchasers, as to whom the Issuers
make no representation or warranty) has engaged or will engage, in connection
with the offering of the Securities, in any form of general solicitation or
general advertising within the meaning of Rule 502 under the Securities Act.
With respect to those Securities sold in reliance upon Regulation S, (i) none of
the Issuers, their respective Affiliates or any person acting on their behalf
(other than the Initial Purchasers, as to whom the Issuers make no
representation or warranty) has engaged or will engage in any directed selling
efforts within the meaning of Regulation S and (ii) each of the Issuers, their
respective Affiliates and any person acting on their behalf (other than the
Initial Purchasers, as to whom the Issuers make no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a)
hereof, as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Issuers in writing by any Initial Purchaser through the
Representatives expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be, it
being understood and agreed that the only such information is that described as
such in the penultimate sentence of Section 8(b) hereof. The Pricing Disclosure
Package contains, and the Final Offering Memorandum will contain, all the
information specified in, and meeting the requirements of, Rule 144A. The
Issuers have not distributed and will not distribute, prior to the later of the
Closing Date and the completion of the Initial Purchasers’ distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than the Pricing Disclosure Package and the Final Offering
Memorandum.

(e) Additional Written Communications. The Partnership Parties have not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any written communication that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than (i) the Pricing Disclosure Package, (ii) the Final Offering
Memorandum and (iii) any electronic road show or other written communications,
in each case used in accordance with Section 3(a) hereof. Each such
communication by the Issuers or their respective agents and representatives
pursuant to

 

4



--------------------------------------------------------------------------------

clause (iii) of the preceding sentence (each, an “Additional Written
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Issuers in writing by any Initial Purchaser through
the Representatives expressly for use in any Additional Written Communication,
it being understood and agreed that the only such information is that described
as such in the penultimate sentence of Section 8(b) hereof.

(f) Accurate Disclosure. The documents incorporated or deemed to be incorporated
by reference in the Offering Memorandum at the time they were or hereafter are
filed with the Commission (collectively, the “Incorporated Documents”) complied
and will comply in all material respects with the requirements of the Exchange
Act. Each such Incorporated Document, when taken together with the Pricing
Disclosure Package, did not as of the Time of Sale, and at the Closing Date will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(g) Authority. Each of the Partnership Parties has the full partnership, limited
liability company or corporate right, power and authority, as the case may be,
necessary (i) to execute and deliver the Transaction Documents and to perform
its obligations hereunder and thereunder; and all action required to be taken
for the due and proper authorization, execution and delivery by it of this
Agreement and the other Transaction Documents and the consummation by it of the
transactions contemplated hereby and thereby has been duly and validly taken,
(ii) in the case of the Issuers, to issue, sell and deliver the Securities and
(iii) in the case of the General Partner, to act as the general partner of
Sunoco.

(h) Authorization, Execution and Delivery of Agreement. This Agreement has been
duly authorized, executed and delivered by each of the Partnership Parties.

(i) Authorization, Execution, Delivery and Enforceability of DTC Agreement. The
DTC Agreement has been duly authorized and, on the Closing Date, will have been
duly executed and delivered by, and will constitute a valid and binding
agreement of, the Issuers, enforceable against the Issuers in accordance with
its terms, provided, that the enforceability thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws from time to time in effect affecting creditors’
rights and remedies generally and by general principles of equity (regardless of
whether such principles are considered in a proceeding in equity or at law) and
(ii) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

(j) Authorization, Execution, Delivery and Enforceability of Registration Rights
Agreement. The Registration Rights Agreement has been duly authorized and, on
the Closing Date, will have been duly executed and delivered by, and will
constitute a valid and legally binding agreement of the Partnership Parties,
enforceable against the Partnership

 

5



--------------------------------------------------------------------------------

Parties in accordance with its terms; provided, that the enforceability thereof
may be limited by (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law) and (ii) public policy, applicable law relating to fiduciary duties
and indemnification and an implied covenant of good faith and fair dealing.

(k) Authorization of the Notes, the Guarantees and the Exchange Notes. The Notes
to be purchased by the Initial Purchasers from the Issuers will on the Closing
Date be in the form contemplated by the Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Issuers and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Issuers, enforceable against the Issuers in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture. The
Exchange Notes have been duly and validly authorized for issuance by the
Issuers, and when issued and authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Issuers, enforceable against the
Issuers in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, or similar laws relating to or affecting enforcement of the rights
and remedies of creditors or by general principles of equity and will be
entitled to the benefits of the Indenture. The Guarantees of the Notes on the
Closing Date and the Guarantees of the Exchange Notes when issued have been duly
authorized for issuance pursuant to this Agreement and the Indenture; when the
Notes have been authenticated in the manner provided for in the Indenture and
issued and delivered against payment of the purchase price therefor, the
Guarantees of the Notes will constitute valid and binding agreements of the
Guarantors; and, when the Exchange Notes have been authenticated in the manner
provided for in the Indenture and issued and delivered in accordance with the
Registration Rights Agreement, the Guarantees of the Exchange Notes will
constitute valid and binding agreements of the Guarantors, in each case,
enforceable against the Guarantors in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture.

(l) Authorization of the Indenture. The Indenture has been duly authorized by
the Issuers and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Issuers and the Guarantors and will constitute a
valid and binding agreement of the Issuers and the Guarantors, enforceable
against the Issuers and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

 

6



--------------------------------------------------------------------------------

(m) Description of the Transaction Documents and Conformity of the Notes. The
Transaction Documents conform and will conform, as applicable, in all material
respects to the respective statements relating thereto contained in the Offering
Memorandum. The Notes to be purchased by the Initial Purchasers from the Issuers
will on the Closing Date be substantially in the form contemplated by the
Indenture.

(n) No Material Adverse Change in Business. Except as otherwise disclosed in the
Offering Memorandum (exclusive of any amendment or supplement thereto), since
the respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto), (i) there has been no
material adverse change, or any development that could reasonably be expected to
(1) result in a material adverse change in the condition, financial or
otherwise, or in the earnings, properties, business, operations or business
prospects of the Partnership Entities, whether or not arising in the ordinary
course of business, or (2) materially and adversely affect the ability of the
Issuers and the Guarantors to perform their respective obligations pursuant to
this Agreement (each such change, a “Material Adverse Effect”), (ii) there have
been no transactions entered into by any of the Partnership Entities, other than
those in the ordinary course of business, which are material with respect to the
Partnership Entities, considered as one enterprise, (iii) there have been no
liabilities or obligations, direct or contingent, incurred by any of the
Partnership Entities that are material to the Partnership Entities taken as a
whole, (iv) there has been no change in the capitalization, short-term debt or
long-term debt of the Partnership Entities and (v) there has been no dividend or
distribution of any kind declared, paid or made by the Partnership Entities on
any class of equity securities.

(o) Independent Accountants. Grant Thornton LLP, who has certified certain
financial statements and supporting schedules of Sunoco and ETC M-A Acquisition
LLC, a Delaware limited liability company (“ETC”), and whose reports are filed
with the Commission and set forth or incorporated by reference in the Offering
Memorandum, is and was during the periods covered by such financial statements
an independent registered public accounting firm with respect to both Sunoco and
ETC as required by the Securities Act and the Public Company Accounting
Oversight Board.

(p) Financial Statements; Non-GAAP Financial Measures. The financial statements,
together with the related schedules and notes, included or incorporated by
reference in the Offering Memorandum present fairly in all material respects the
financial condition, results of operations and cash flows of the entities
purported to be shown thereby and on the basis stated therein, as of the dates
and for the periods indicated. Such financial statements comply as to form in
all material respects with the applicable accounting requirements of Regulation
S-X under the Securities Act and have been prepared in conformity with generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. The supporting schedules, if any, present
fairly in accordance with GAAP the information required to be stated therein.
The summary financial and operating data set forth in the Offering Memorandum
under the caption “Summary—Summary Consolidated Historical Financial and
Operating Data” are presented fairly in all material respects and prepared on a
basis consistent with that of the audited financial statements contained in the
Offering Memorandum. All other financial information included or incorporated by

 

7



--------------------------------------------------------------------------------

reference in the Offering Memorandum has been derived from Sunoco’s accounting
records and presents fairly the information shown thereby. No historical or pro
forma financial statements or supporting schedules that would be required to be
included or incorporated by reference in a registration statement on Form S-3
under the Securities Act or the Exchange Act are omitted from the Offering
Memorandum. All disclosures contained in the Offering Memorandum regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the Exchange Act and
Item 10 of Regulation S-K of the Securities Act, to the extent applicable. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Offering Memorandum and the Pricing Disclosure
Package fairly presents the information called for in all material respects and
has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

(q) Forward-Looking Statements and Supporting Information. Each of the
forward-looking statements made by Issuers included in or incorporated by
reference in the Offering Memorandum was made or will be made with a reasonable
basis and in good faith.

(r) Formation and Good Standing of the Partnership Entities. Each of the
Partnership Entities has been duly formed and is validly existing as a limited
partnership, limited liability company or corporation, as the case may be, and
is in good standing under the laws of its jurisdiction of organization (as set
forth on Schedule C hereto), and has all limited partnership, limited liability
company or corporate power and authority, as the case may be, necessary to own,
lease and operate its properties and to conduct its business as described in the
Offering Memorandum and, in the case of the Issuers and the Guarantors, to enter
into and perform its obligations under each of the Transaction Documents to
which it is a party. Each of the Partnership Entities is duly qualified as a
foreign limited partnership, limited liability company or corporation, as
applicable, to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business (as set forth on
Schedule C hereto), except for any failures to be so qualified or in good
standing that would not result in a Material Adverse Effect. Schedule C hereto
accurately sets forth the jurisdiction of organization and each jurisdiction of
foreign qualification for each of the Partnership Entities.

(s) Power and Authority of General Partner. The General Partner has, and at the
Closing Date will have, full limited liability company power and authority to
serve as general partner of Sunoco in all material respects as disclosed in the
Offering Memorandum.

(t) Ownership of General Partner. Energy Transfer Operating, L.P., a Delaware
limited partnership and wholly owned subsidiary of ET (“ETO”), as the sole
member of the General Partner, directly owns 100% of the issued and outstanding
membership interests in the General Partner; such membership interests have been
duly authorized and validly issued in accordance with the Amended and Restated
Limited Liability Agreement of the General Partner, as amended to date (the “GP
LLC Agreement”), and are fully paid (to the extent required by the GP LLC
Agreement) and non-assessable (except as such non-assessability may be limited
by Sections 18-607 and 18-804 of the Delaware Limited Liability Company Act (the
“Delaware LLC Act”)); and ETO owns such membership interests free and clear of
all liens, encumbrances, security interests, charges or claims (collectively,
“Liens”), except for (i) restrictions on transferability contained in the GP LLC
Agreement and (ii) Liens created or arising under the Delaware LLC Act.

 

8



--------------------------------------------------------------------------------

(u) Ownership of General Partner Interest in Sunoco. The General Partner is the
sole general partner of Sunoco, with a non-economic general partner interest in
Sunoco (the “General Partner Interest”). The General Partner Interest has been
duly authorized and validly issued in accordance with the First Amended and
Restated Agreement of Limited Partnership of Sunoco, as amended to date (the
“Partnership Agreement”); and the General Partner owns the General Partner
Interest free and clear of all Liens.

(v) Ownership of Sponsor Equity. ETO beneficially owns 28,463,967 common units
representing limited partner interests in Sunoco (“Common Units”) free and clear
of all Liens.

(w) Ownership of Class C Units. (i) Aloha Petroleum, Ltd., a Hawaii corporation
(“Aloha”), owns 5,242,113 Class C units representing limited partner interests
in Sunoco (“Class C Units”) free and clear of all Liens and (ii) Sunoco Retail
LLC, owns 11,168,667 Class C Units, free and clear of all Liens.

(x) Ownership of Incentive Distribution Rights. ETO is the record holder of all
of the Incentive Distribution Rights (as such term is defined in the Partnership
Agreement, the “Incentive Distribution Rights”); such Incentive Distribution
Rights have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement); and ETO owns the Incentive Distribution Rights free and
clear of all Liens.

(y) Ownership of Subsidiaries. Sunoco is the owner of 100% of the issued and
outstanding shares of capital stock in Finance Corp., 100% of the issued and
outstanding membership interests in Sunoco, LLC, a Delaware limited liability
company (“Sunoco, LLC”), 100% of the issued and outstanding membership interests
in SUN LP Pipeline LLC, a Delaware limited liability company (“SUN LP Pipeline”)
and 100% of the issued and outstanding membership interests in SUN LP Terminals
LLC, a Delaware limited liability company (“SUN LP Terminals”); Sunoco, LLC is
the owner of 100% of the issued and outstanding membership interests in
(i) Sunoco Property Company LLC, a Delaware limited liability company
(“Propco”), (ii) Sunoco Refined Products LLC (formerly known as AMID Refined
Products LLC), a Delaware limited liability company (“Sunoco Refined”), (iii)
Aloha Petroleum LLC, a Delaware limited liability company and (iv) Fathom Global
Energy FT LLC, a Delaware limited liability company; Propco is the owner of (i)
100% of the issued and outstanding membership interests in Sunoco Retail LLC, a
Pennsylvania limited liability company (“Sunoco Retail”), (ii) 100% of the
issued and outstanding membership interests in Sunoco Energy Solutions LLC, a
Texas limited liability company, (iii) 100% of the issued and outstanding
capital stock in Aloha; (iv) 100% of the issued and outstanding membership
interests in Fathom Global Energy LLC, a Delaware limited liability company; (v)
100% of the issued and outstanding capital stock in Sunoco Overseas, Inc., a
Delaware corporation; and (vi) 100% of the issued and outstanding capital stock
in Sun Lubricants and Specialty Products Inc., a corporation existing under the
laws of Quebec; Sunoco Retail is the owner of (i) 100% of the issued and
outstanding membership interests in Sunmarks, LLC, a Delaware limited liability
company, (ii) 100% of the issued and outstanding membership interests in

 

9



--------------------------------------------------------------------------------

Stripes Acquisition LLC, a Texas limited liability company (“Stripes”), and
(iii) 100% of the issued and outstanding membership interests in SSP BevCo II
LLC, a Texas limited liability company (“SSP BevCo”); Sunoco Refined is the
owner of 100% of the issued and outstanding membership interests of (i) Sunoco
Caddo LLC (formerly known as AMID Caddo LLC), a Delaware limited liability
company and (ii) Sunoco NLR LLC (formerly known as AMID NLR LLC), a Delaware
limited liability company; Stripes is the owner of 100% of the issued and
outstanding capital stock of (i) TCFS Holdings, Inc., a Texas corporation
(“TCFS”) and (ii) Town & Country Food Stores, Inc., a Texas corporation; SSP
BevCo is the owner of 100% of the issued and outstanding membership interests in
SSP BevCo I LLC, a Texas limited liability company (“SSP I”); SSP I is the owner
of 100% of the issued and outstanding membership interests in (i) SSP Beverage,
LLC, a Texas limited liability company (“SSP Bev”) and (ii) TND Beverage, LLC, a
Texas limited liability company; SSP Bev is the owner of 100% of the issued and
outstanding capital stock of Quick Stuff of Texas, Inc., a Texas corporation;
SUN LP Pipeline is the owner of 50% of the issued and outstanding membership
interests in J.C. Nolan Pipeline Co., LLC, a Delaware limited liability company;
and SUN LP Terminals is the owner of 50% of the issued and outstanding
membership interests in J.C. Nolan Terminal Co., LLC, a Delaware limited
liability company. Such shares of capital stock and membership interests, as
applicable, have been duly authorized and validly issued in accordance with the
certificate of incorporation or the certificate of formation, as applicable, of
such Subsidiary and bylaws or the limited liability company agreement, as
applicable, of such Subsidiary (together, the “Subsidiary Organizational
Documents”) and are fully paid (to the extent required by the applicable
Subsidiary Organizational Documents) and non-assessable (except as such
non-assessability may be limited by Sections 18-607 and 18-804 of the Delaware
LLC Act or the equivalent provisions of the statute governing the organization
of such Subsidiary in the jurisdiction of such Subsidiary’s formation), and none
of the shares of capital stock of Finance Corp. were issued in violation of any
preemptive rights or similar rights; and Sunoco, Sunoco, LLC, Sunoco Refined,
Propco, Sunoco Retail, Stripes, TCFS, SSP BevCo, SSP I, SSP Bev, SUN LP Pipeline
and SUN LP Terminals, as the case may be, owns such shares of capital stock and
membership interests, as applicable, free and clear of all Liens, other than
Liens created pursuant to the credit agreement among Sunoco, as borrower, the
lenders from time to time party thereto and Bank of America, N.A., as
administrative agent, collateral agent, swing line lender and LC issuer, dated
July 27, 2018 (together with any amendments thereto, the “Revolving Credit
Facility”). The GP LLC Agreement, the Partnership Agreement and the Subsidiary
Organizational Documents are referred to collectively herein as the
“Organizational Agreements” and each, individually, as an “Organizational
Agreement.”

(z) No Other Subsidiaries. Except as described in the Offering Memorandum, none
of the Partnership Entities owns or, at the Closing Date, will own, directly or
indirectly, an equity interest in, or long-term debt securities of, any
corporation, partnership, limited liability company, joint venture, association
or other entity, other than another Partnership Entity.

(aa) No Restrictions on the Subsidiaries. None of the Subsidiaries is, or at the
Closing Date, will be prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, from paying any dividends
to Sunoco, from making any other distribution on such Subsidiary’s equity
securities, from repaying to Sunoco any loans or advances to such Subsidiary
from Sunoco or from transferring any of such Subsidiary’s properties or assets
to Sunoco or any other Subsidiary of Sunoco, except as set forth in the
Revolving Credit Facility.

 

10



--------------------------------------------------------------------------------

(bb) Capitalization. As of the date hereof and as of the Closing Date, the
issued and outstanding partnership interests of Sunoco will consist solely of
83,089,063 Common Units, 16,410,780 Class C Units, the General Partner Interest
and the Incentive Distribution Rights. All outstanding Common Units and Class C
Units, and the limited partner interests represented thereby, have been duly
authorized and validly issued in accordance with the Partnership Agreement and
are fully paid (to the extent required under the Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform
Limited Partnership Act).

(cc) Absence of Violations, Defaults and Conflicts. None of the Partnership
Parties is in (i) violation of its Organizational Agreement, (ii) violation,
breach or default, and no event has occurred that, with notice or lapse of time
or both, would constitute such a violation or breach of, or default under, any
contract, indenture, mortgage, deed of trust, loan or credit agreement,
including the Revolving Credit Facility, note, lease or other agreement or
instrument to which any of the Partnership Parties is or, on the Closing Date,
will be a party or by which it or any of them may be bound or to which any of
the properties or assets of any of the Partnership Parties is subject
(collectively, “Agreements and Instruments”), except for any such violations,
breaches and defaults that would not, singly or in the aggregate, result in a
Material Adverse Effect, or (iii) violation of any law, statute, rule,
regulation, judgment, order, writ or decree of any arbitrator, court,
governmental body, regulatory body, administrative agency or other authority,
body or agency having jurisdiction over any of the Partnership Parties or any of
their respective properties, assets or operations (each, a “Governmental
Entity”), except for any such violations that would not, singly or in the
aggregate, result in a Material Adverse Effect. The execution, delivery and
performance of the Transaction Documents and the consummation of the
Transactions (including the issuance and delivery of the Securities and the
Exchange Securities as described under the caption “Use of Proceeds” in the
Offering Memorandum), in each case, do not and will not, whether with or without
the giving of notice or passage of time or both, constitute a breach or
violation of, or default or Repayment Event (as defined below) under, or result
in the creation or imposition of any Lien upon any properties or assets of any
of the Partnership Parties pursuant to, the Agreements and Instruments (except
for any such violations, breaches, defaults, Repayment Events or Liens that
would not, singly or in the aggregate, result in a Material Adverse Effect and
other than Liens created pursuant to the Revolving Credit Facility), nor will
such action result in (x) any violation of the provisions of the Organizational
Agreements of any of the Partnership Parties or (y) any violation of any law,
statute, rule, regulation, judgment, order, writ or decree of any Governmental
Entity, except in the case of clause (y), for any such violations that would
not, singly or in the aggregate, result in a Material Adverse Effect. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by any of the Partnership
Parties.

 

11



--------------------------------------------------------------------------------

(dd) No Consents. No consent, approval, authorization, order, registration,
filing or qualification (“Consent”) of or with any Governmental Entity is
required in connection with (i) the issuance and delivery of the Securities and
the Exchange Securities as described in the Offering Memorandum, (ii) the
execution, delivery and performance of the Transaction Documents or (iii) the
application of the proceeds from the sale of the Securities as described under
“Use of Proceeds” in the Offering Memorandum, except (a) for such Consents as
have been obtained or made by the Partnership Parties, (b) as may be required by
federal securities laws with respect to the Partnership Parties’ obligations
under the Registration Rights Agreement or the securities laws of the several
states of the United States or (c) as described in the Offering Memorandum.

(ee) No Material Actions or Proceedings. There are no legal or governmental
actions, suits or proceedings pending or, to the knowledge of Sunoco, threatened
(i) against the Partnership Parties or (ii) which has as the subject thereof any
property owned or leased by the Partnership Parties, which, in the case of
clauses (i) and (ii) above, if determined adversely to the Partnership Parties,
would result in a Material Adverse Effect or adversely affect the consummation
of the transactions contemplated by this Agreement.

(ff) Possession of Intellectual Property. The Partnership Parties own or
possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and none of the Partnership Parties has received
any notice or is otherwise aware of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interest of the Partnership Parties therein, and which
infringements or conflicts (if the subject of any unfavorable decision, ruling
or finding) or invalidities or inadequacies, singly or in the aggregate, would
result in a Material Adverse Effect.

(gg) Possession of Licenses and Permits. Each of the Partnership Parties
possesses such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except for any
failures to possess a Governmental License that would not, singly or in the
aggregate, result in a Material Adverse Effect. Each of the Partnership Parties
is in compliance with the terms and conditions of all Governmental Licenses,
except for any failures to comply that would not, singly or in the aggregate,
result in a Material Adverse Effect. All of the Governmental Licenses are valid
and in full force and effect, except for any failures of such Governmental
Licenses to be in full force and effect that would not, singly or in the
aggregate, result in a Material Adverse Effect. None of the Partnership Parties
has received any notice of proceedings relating to the revocation or
modification of any Governmental Licenses which, singly or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(hh) Title to Property. The Partnership Entities have good and marketable title
to all real property owned by them and good title to all other property owned by
them, in each case, free and clear of all Liens except such as (i) are described
in the Offering Memorandum or (ii) do not, singly or in the aggregate,
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Partnership Entities; and
all of the leases and subleases material to the business of the Partnership
Entities, considered as one enterprise, and under which any of the Partnership
Entities holds properties described in the Offering Memorandum, are in full
force and effect, and none of the Partnership Entities has any notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of any of the Partnership Entities under any of the leases or subleases
mentioned above, or affecting or questioning the rights of any such Partnership
Party to the continued possession of the leased or subleased premises under any
such lease or sublease.

(ii) Tax Returns. Each of the Partnership Entities has filed (or has obtained
extensions with respect to) all foreign, federal, state and local tax returns
that are required to be filed through the date hereof, except in any case in
which the failure so to file would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect, and has timely paid all
taxes (including, without limitation, any estimated taxes) required to be paid
by it and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing is due and payable, other than (i) those that are
currently being contested in good faith by appropriate actions and for which
adequate reserves have been established or (ii) those which, if not paid, would
not, singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(jj) Investment Company Act. None of the Partnership Entities is, and as of the
Closing Date, after giving effect to the issuance and delivery of the Securities
and the application of the proceeds therefrom as described under “Use of
Proceeds” in the Offering Memorandum, none of them will be, (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended (the “Investment Company
Act”), and the rules and regulations of the Commission thereunder, or (ii) a
“business development company” (as defined in Section 2(a)(48) of the Investment
Company Act).

(kk) Insurance. The Partnership Entities carry or are entitled to the benefits
of insurance, with financially sound and reputable insurers, in such amounts and
covering such risks as is generally maintained by companies of established
repute engaged in the same or similar business, and all such insurance is in
full force and effect. No Partnership Entity has any reason to believe that it
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Effect. None of the
Partnership Entities has been denied any insurance coverage which it has sought
or for which it has applied.

(ll) Cybersecurity. The Partnership Entities information technology assets and
equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) are adequate for, and
operate and perform in all material respects as required in connection with the
operation of the business of the Partnership Entities as currently conducted,
free and clear of all material bugs, errors, defects, Trojan horses, time bombs,
malware and other corruptants, except as would not,

 

13



--------------------------------------------------------------------------------

singly or in the aggregate, result in a Material Adverse Effect. The Partnership
Entities have implemented and maintained commercially reasonable controls,
policies, procedures, and safeguards to maintain and protect their material
confidential information and the integrity, continuous operation, redundancy and
security of all IT Systems and data, including all personal, personally
identifiable, sensitive, confidential or regulated data (“Personal Data”) used
in connection with their businesses, and there have been no known breaches,
violations, outages or unauthorized uses of or accesses to same, except for
those that would not, singly or in the aggregate, result in a Material Adverse
Effect, or have been remedied without material cost or liability or the duty to
notify any other person, nor any incidents under internal review or
investigations relating to the same. The Partnership Entities are presently in
material compliance with all applicable laws or statutes and all judgments,
orders, rules and regulations of any court or arbitrator or governmental or
regulatory authority, internal policies and contractual obligations relating to
the privacy and security of IT Systems and Personal Data and to the protection
of such IT Systems and Personal Data from unauthorized use, access,
misappropriation or modification.

(mm) Stabilization. None of the Partnership Entities has taken, directly or
indirectly, any action designed to or that has constituted or that could
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Issuers in connection with the sale of the
Securities.

(nn) Solvency. Each of the Partnership Entities is, and immediately after the
Closing Date will be, Solvent. As used herein, the term “Solvent” means, with
respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

(oo) Compliance with the Sarbanes-Oxley Act of 2002. There is and has been no
failure on the part of Sunoco or, to the knowledge of Sunoco, any of the General
Partner’s directors or officers, in their capacities as such, to comply in all
material respects with any provision of the Sarbanes-Oxley Act of 2002, as
amended, including the rules and regulations of the Commission promulgated
thereunder.

(pp) Accounting Controls. Sunoco maintains effective internal control over
financial reporting (as defined under Rules 13a-15 and 15d-15 under the Exchange
Act) and a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to Sunoco’s assets
is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated

 

14



--------------------------------------------------------------------------------

by reference in the Offering Memorandum is accurate. Except as described in the
Offering Memorandum and the Pricing Disclosure Package, (1) since the end of
Sunoco’s most recent audited fiscal year, there has been (i) no material
weakness in Sunoco’s internal control over financial reporting (whether or not
remediated) and (ii) no change in Sunoco’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, Sunoco’s internal control over financial reporting, and (2) Sunoco is
not aware of any fraud, whether or not material, that involves management or
other employees who have a significant role in Sunoco’s internal control over
financial reporting.

(qq) Disclosure Controls and Procedures. Sunoco has established and maintains an
effective system of disclosure controls and procedures (as defined in Rule
13a-15 and Rule 15d-15 under the Exchange Act) that are designed to ensure that
information required to be disclosed by Sunoco in the reports that it files or
submits, or will file or submit, under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, and that all such information is accumulated and communicated
to Sunoco’s management, including its principal executive officer or officers
and principal financial officer or officers, or persons performing similar
functions, as appropriate, to allow timely decisions regarding disclosure. Such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they are established to the extent required by
Rule 13a-15 of the Exchange Act.

(rr) Regulations T, U, X. Neither the Issuers nor any Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

(ss) Environmental Laws. Except as otherwise disclosed in the Offering
Memorandum or as would not, singly or in the aggregate, result in a Material
Adverse Effect, (i) none of the Partnership Entities is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the Release (as defined below) or
threatened Release of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (ii) the Partnership Entities have all permits, authorizations and
approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (iii) there are no pending or threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against any of the Partnership
Entities and (iv) there are no events or circumstances that would reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or Governmental Entity,

 

15



--------------------------------------------------------------------------------

against or affecting any of the Partnership Entities relating to Hazardous
Materials or any Environmental Laws. The term “Release” means any spilling,
leaking, seepage, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping, disposing, depositing, dispersing, or migrating in,
into or through the environment, or in, into from or through any building or
structure.

(tt) Hazardous Materials. Except as otherwise disclosed in the Offering
Memorandum, there has been no storage, generation, transportation, use,
handling, treatment, Release or threat of Release of Hazardous Materials by,
relating to or caused by any of the Partnership Entities (or, to the knowledge
of Sunoco, any other entity (including any predecessor) for whose acts or
omissions any of the Partnership Entities is or could reasonably be expected to
be liable) at, on, under or from any property or facility now or previously
owned, operated or leased by any of the Partnership Entities, or at, on, under
or from any other property or facility, in violation of any Environmental Laws
or in a manner or amount or to a location that could reasonably be expected to
result in any liability under any Environmental Law, except for any violations
or liabilities that would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(uu) Review of Environmental Laws. In the ordinary course of business, the
Partnership Entities conduct a periodic review of the effect of Environmental
Laws on the business, operations and properties of the Partnership Entities, in
the course of which they identify and evaluate associated costs and liabilities
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws, or
any permit, license or approval, any related constraints on operating activities
and any potential liabilities to third parties). On the basis of such review,
the Partnership Entities have concluded that such associated costs and
liabilities would not, singly or in the aggregate, have a Material Adverse
Effect, except as described in or contemplated in the Offering Memorandum.

(vv) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which Sunoco or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code (the
“Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code,
except for any instances of noncompliance that would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption, that
would result in a Material Adverse Effect; (iii) for each Plan that is subject
to the funding rules of Section 412 of the Code or Section 302 of ERISA, the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA, as
applicable, has been satisfied (without taking into account any waiver thereof
or extension of any amortization period) and is reasonably expected to be
satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (iv) the fair market value of the assets
of each Plan that is subject to Title IV of ERISA (other than a “multiemployer
plan”)

 

16



--------------------------------------------------------------------------------

exceeds the present value of all benefits accrued under such Plan (determined
based on those assumptions used to fund such Plan); (v) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur that either has resulted, or would result, in a Material
Adverse Effect; (vi) neither Sunoco nor any member of the Controlled Group has
incurred, nor reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the Pension Benefit
Guaranty Corporation, in the ordinary course and without default) in respect of
a Plan (including a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA); and (vii) there is no pending audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other governmental agency or any
foreign regulatory agency with respect to any Plan that would result in a
Material Adverse Effect. Neither of the following events has occurred or is
reasonably likely to occur: (1) an increase in the aggregate amount of
contributions required to be made to all Plans by the Partnership Entities in
Sunoco’s current fiscal year compared to the amount of such contributions made
in Sunoco’s most recently completed fiscal year that is expected to result in a
Material Adverse Effect; or (2) an increase in the Partnership Entities’
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) compared to the amount of such
obligations in Sunoco’s most recently completed fiscal year that is expected to
result in a Material Adverse Effect.

(ww) Absence of Labor Disputes. No labor dispute with the employees of any of
the Partnership Entities engaged in the business of the Partnership Entities
exists or, to the knowledge of Sunoco, is imminent, which, in any case, would
result in a Material Adverse Effect.

(xx) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among any of the Partnership Entities, on the one hand, and the
directors, officers, equityholders, customers or suppliers of any of the
Partnership Entities, on the other, that is required by the Securities Act to be
disclosed in a registration statement on Form S-1 which is not so disclosed in
the Offering Memorandum. There are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by any Partnership Party to or for the benefit of any of the
directors or officers of any Partnership Party or their respective family
members.

(yy) Foreign Corrupt Practices Act. No Partnership Entity nor, to the knowledge
of Sunoco, any director, officer, agent, employee, Affiliate or other person
acting on behalf of or providing services to any Partnership Party is aware of
or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), and any other applicable anti-bribery laws and the rules
and regulations thereunder, including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Partnership
Entities and, to the knowledge of Sunoco, their Affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

17



--------------------------------------------------------------------------------

(zz) Money Laundering Laws. The operations of each of the Partnership Entities
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Entity (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any Governmental Entity involving any of
the Partnership Entities with respect to the Money Laundering Laws is pending
or, to the knowledge of Sunoco, threatened.

(aaa) OFAC. None of the Partnership Entities nor, to the knowledge of Sunoco,
any director, officer, agent, employee, Affiliate, representative or other
person acting on behalf of or providing services to any Partnership Party is an
individual or entity (“Person”) currently the subject or target of any sanctions
administered or enforced by the U.S. government, including, without limitation,
the U.S. Department of the Treasury’s Office of Foreign Assets Control, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), nor is any
Partnership Party located, organized or resident in a country or territory that
is the subject of Sanctions; and neither Issuer will directly or indirectly use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any subsidiaries, joint venture partners or other Person, to
fund any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions or in
any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as initial purchaser, advisor,
investor or otherwise) of Sanctions.

(bbb) Regulation S. The Issuers and the Guarantors and their respective
Affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Issuers and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902 under the Securities Act. Sunoco is a
“reporting issuer” as defined in Rule 902.

(ccc) Statistical and Market-Related Data. Any statistical and market-related
data included or incorporated by reference in the Offering Memorandum is based
on or derived from sources that the Partnership Entities believe, after
reasonable inquiry, to be reliable and accurate and, to the extent required, the
Partnership Entities have obtained written consent to the use of such data from
such sources.

(ddd) Officer’s Certificates. Any certificate signed by any officer of either of
the Issuers and delivered to the Initial Purchasers or to counsel for the
Initial Purchasers in connection with the offering shall be deemed a
representation and warranty by the Issuers to each Initial Purchaser as to the
matters covered thereby.

 

18



--------------------------------------------------------------------------------

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Issuers and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and, subject to the conditions set forth herein, the Initial
Purchasers agree, severally and not jointly, to purchase from the Issuers, the
principal amount of the Notes set forth opposite that Initial Purchaser’s name
in Schedule A hereto at a purchase price equal to 99.000% of the principal
amount thereof, plus accrued interest, if any, from November 24, 2020 to the
Closing Date, on the basis of the representations, warranties and agreements
herein contained, and upon the terms herein set forth.

(b) The Closing Date. The closing of the issuance and sale of the Notes, the
issuance of the Guarantees and the payment of transaction costs (the “Closing”)
shall occur at the offices of Vinson & Elkins L.L.P., 1001 Fannin Street, Suite
2500, Houston, Texas 77002 (or such other place as may be agreed to by the
Issuers and the Representatives) at 9:00 a.m., Houston time, on November 24,
2020, or such other time and date as the Representatives shall designate by
notice to the Issuers (the time and date of such closing are called the “Closing
Date”). The Issuers hereby acknowledge that circumstances under which the
Representatives may provide notice to postpone the Closing Date as originally
scheduled include, but are in no way limited to, any determination by the
Issuers or the Initial Purchasers to recirculate to investors copies of an
amended or supplemented Offering Memorandum or a delay as contemplated by the
provisions of Section 18 hereof.

(c) Delivery of the Securities. At the Closing, the Issuers shall deliver, or
cause to be delivered, the Notes to the Representatives, for the accounts of the
several Initial Purchasers, through the facilities of the Depositary, against
the irrevocable release of a wire transfer of immediately available funds for
the amount of the purchase price therefor. Also at the Closing, the Issuers
shall deliver to the Trustee, as custodian for the Depositary, certificates for
the Notes in global form, registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement. Time shall be of the essence, and
delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Issuers that:

(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it will not offer or sell Securities by any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

 

19



--------------------------------------------------------------------------------

SECTION 3. Additional Covenants. Each of the Partnership Parties further
covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Additional Written Communications. As
promptly as practicable following the Time of Sale and in any event not later
than the second business day following the date hereof, the Issuers will prepare
and deliver to the Initial Purchasers the Final Offering Memorandum, which shall
consist of the Preliminary Offering Memorandum as modified only by the
information contained in the Pricing Supplement. The Issuers will not amend or
supplement the Preliminary Offering Memorandum or the Pricing Supplement unless
the Representatives shall previously have been furnished a copy of the proposed
amendment or supplement at least two business days prior to the proposed use or
filing, and shall not have objected to such amendment or supplement. The Issuers
will not amend or supplement the Final Offering Memorandum prior to the Closing
Date unless the Representatives shall previously have been furnished a copy of
the proposed amendment or supplement at least two business days prior to the
proposed use or filing, and shall not have objected to such amendment or
supplement. Before making, preparing, using, authorizing, approving or
distributing any Additional Written Communication, the Issuers will furnish to
the Representatives a copy of such written communication for review and will not
make, prepare, use, authorize, approve or distribute any such written
communication to which the Representatives reasonably object.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the
Partnership Parties will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representatives or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Partnership Parties agree to promptly prepare (subject to Section 3 hereof),
file with the Commission and furnish at their own expense to the Initial
Purchasers, amendments or supplements to the Final Offering Memorandum so that
the statements in the Final Offering Memorandum as so amended or supplemented
will not, in the light of the circumstances at the Closing Date and at the time
of sale of Securities, be misleading or so that the Final Offering Memorandum,
as amended or supplemented, will comply with all applicable law.

 

20



--------------------------------------------------------------------------------

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representatives, the Initial Purchasers
or any of their Affiliates are required to deliver a prospectus in connection
with sales of, or market-making activities with respect to, the Securities, the
Partnership Parties agree to periodically amend the applicable registration
statement so that the information contained therein complies with the
requirements of Section 10 of the Securities Act, to amend the applicable
registration statement or supplement the related prospectus or the documents
incorporated therein when necessary to reflect any material changes in the
information provided therein so that the registration statement and the
prospectus will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing as of the date the prospectus is so
delivered, not misleading and to provide the Initial Purchasers with copies of
each amendment or supplement filed and such other documents as the Initial
Purchasers may reasonably request.

The Issuers hereby expressly acknowledge that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

(c) Copies of the Offering Memorandum. The Issuers agree to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Issuers and the Guarantors shall cooperate
with the Representatives and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States or any other jurisdictions designated by the
Representatives, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. None of the Partnership Parties shall be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation. The Issuers will advise the Representatives promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Partnership Parties shall use its best efforts to
obtain the withdrawal thereof at the earliest possible moment.

(e) Use of Proceeds. The Issuers shall apply the net proceeds from the sale of
the Securities sold by them in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

 

21



--------------------------------------------------------------------------------

(f) The Depositary. The Issuers will cooperate with the Initial Purchasers and
use their best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Issuers shall file, on a timely basis, with the Commission all reports and
documents required to be filed under Sections 13 or 15 of the Exchange Act.
Additionally, at any time when the Issuers are not subject to Sections 13 or 15
of the Exchange Act, for the benefit of holders and beneficial owners from time
to time of the Securities, the Issuers shall furnish, at their expense, upon
request, to holders and beneficial owners of Securities and prospective
purchasers of Securities information (“Additional Issuer Information”)
satisfying the requirements of Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
45 days following the date hereof, the Issuers will not, without the prior
written consent of the Representatives (which consent may be withheld at the
sole discretion of the Representatives), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Issuers or securities exchangeable for or convertible into
debt securities of the Issuers (other than (i) as contemplated by this
Agreement, (ii) Sunoco’s universal shelf registration statement on Form S-3, and
(iii) to register the Exchange Securities).

(i) No Integration. Each of the Issuers agrees that it will not and will cause
its Affiliates not to make any offer or sale of securities of the Issuers of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Issuers to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

(j) No General Solicitation or Directed Selling Efforts. Each of the Issuers
agrees that it will not and will not permit any of its respective Affiliates or
any other person acting on its or their behalf (other than the Initial
Purchasers, as to which no covenant is given) to (i) solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engage in any directed selling efforts with respect to
the Securities within the meaning of Regulation S, and the Issuers will and will
cause all such persons to comply with the offering restrictions requirement of
Regulation S with respect to the Securities.

(k) No Restricted Resales. Until the date on which all registration statements
required to be filed pursuant to the Registration Rights Agreement shall become
effective, the Issuers will not, and will not permit any of their respective
affiliates (as defined in Rule 144 under the Securities Act) to, resell any of
the Notes that have been reacquired by any of them.

 

22



--------------------------------------------------------------------------------

(l) Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

The Representatives on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Partnership Parties of
any one or more of the foregoing covenants or extend the time for their
performance.

SECTION 4. Payment of Expenses. Each of the Partnership Parties agrees to pay
all costs, fees and expenses incurred in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation, (a) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs), (b)
all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (c) all fees and
expenses counsel to the Partnership Parties, independent public or certified
public accountants and other advisors, (d) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution
(including any form of electronic distribution) of the Pricing Disclosure
Package and the Final Offering Memorandum (including financial statements and
exhibits), and all amendments and supplements thereto, and the Transaction
Documents, (e) all filing fees, attorneys’ fees and expenses incurred by the
Partnership Parties or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States or other jurisdictions designated by
the Initial Purchasers (including, without limitation, the cost of preparing,
printing and mailing preliminary and final blue sky or legal investment
memoranda and any related supplements to the Pricing Disclosure Package or the
Final Offering Memorandum), (f) the fees and expenses of the Trustee, including
the fees and disbursements of counsel for the Trustee in connection with the
Indenture, the Securities and the Exchange Securities, (g) any fees payable in
connection with the rating of the Securities or the Exchange Securities with the
ratings agencies, (h) all fees and expenses (including reasonable fees and
expenses of counsel) of the Partnership Parties in connection with approval of
the Securities by the Depositary for “book-entry” transfer, and the performance
by the Partnership Parties of their respective other obligations under this
Agreement and (i) all of its expenses incident to the “road show” for the
offering of the Securities, including one half of the cost of any chartered
airplane or other transportation. Except as provided in this Section 4 and
Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay their own expenses,
including the fees and disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Partnership
Parties set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by each of the
Partnership Parties of their covenants and other obligations hereunder, and to
each of the following additional conditions:

 

23



--------------------------------------------------------------------------------

(a) Accountants’ Comfort Letters. The Initial Purchasers shall have received, on
each of the date hereof and the Closing Date, “comfort letters” addressed to the
Initial Purchasers in form and substance satisfactory to the Representatives,
covering the financial information in the Pricing Disclosure Package and other
customary matters, from Grant Thornton LLP, an independent registered public
accounting firm, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to initial purchasers with respect to
the financial statements and certain financial information of Sunoco and ETC
contained in the Pricing Disclosure Package. In addition, on the Closing Date,
the Initial Purchasers shall have received from Grant Thornton LLP, “bring-down
comfort letters” dated the Closing Date addressed to the Initial Purchasers, in
form and substance satisfactory to the Representatives, in the form of the
“comfort letter” delivered on the date hereof, except that (x) it shall cover
the financial information in the Final Offering Memorandum and any amendment or
supplement thereto and (y) procedures shall be brought down to a date no more
than three days prior to the Closing Date.

(b) No Material Adverse Effect or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representatives there shall not have occurred any
Material Adverse Effect; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Issuers or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 3(a)(62) of the Exchange Act.

(c) Opinions of Counsel for the Partnership Parties. On the Closing Date, the
Initial Purchasers shall have received the favorable opinions of and an opinion
regarding certain tax matters of Latham & Watkins LLP, outside counsel for the
Partnership Parties, Cades Schutte LLP, special Hawaii counsel for the
Partnership Parties and Drinker Biddle & Reath LLP, special Pennsylvania counsel
for the Partnership Parties, each dated as of the Closing Date, the forms of
which are attached as Exhibits B-1, B-2, and B-3, B-4 and B-5, and to such
further effect as counsel to the Initial Purchasers may reasonably request.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Vinson & Elkins
L.L.P., counsel for the Initial Purchasers, dated as of the Closing Date, with
respect to such matters as may be reasonably requested by the Initial
Purchasers.

(e) Officer’s Certificate. On the Closing Date, the Initial Purchasers shall
have received a written certificate executed by an executive officer of the
Issuers and each Guarantor who has specific knowledge of the Issuers or such
Guarantor’s financial matters and is satisfactory to the Representatives, dated
as of the Closing Date, to the effect set forth in Section 5(b)(ii) hereof, and
further to the effect that:

 

24



--------------------------------------------------------------------------------

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Effect;

(ii) the representations, warranties and covenants of the Partnership Parties
set forth in Section 1 hereof were true and correct as of the date hereof and
are true and correct as of the Closing Date with the same force and effect as
though expressly made on and as of the Closing Date; and

(iii) each of the Partnership Parties has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date.

(f) Indenture; Registration Rights Agreement. The Issuers and the Guarantors
shall have executed and delivered the Indenture and the Registration Rights
Agreement, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.

(g) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Issuers at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Sections 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Issuers or the Guarantors to perform any agreement herein or to comply with any
provision hereof, the Issuers and the Guarantors agree to reimburse the Initial
Purchasers, severally, upon demand for all out-of-pocket expenses that shall
have been reasonably incurred by the Initial Purchasers in connection with the
proposed purchase and the offering and sale of the Securities, including,
without limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Issuers and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

 

25



--------------------------------------------------------------------------------

(b) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.

(c) Upon original issuance by the Issuers, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear a legend substantially to the
following effect:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION. THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A PROMULGATED UNDER THE SECURITIES ACT), (B) IT IS A NON-U.S. PERSON AND
IS ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION WITHIN THE MEANING OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH THE
LAWS APPLICABLE TO IT IN THE JURISDICTION IN WHICH SUCH PURCHASE IS MADE AND
(2) AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE
THAT IS [IN THE CASE OF RULE 144A NOTES: ONE YEAR AFTER THE LATER OF THE
ORIGINAL ISSUE DATE HEREOF, THE ORIGINAL ISSUE DATE OF THE ISSUANCE OF ANY
ADDITIONAL NOTES AND THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE
COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY),]
[IN THE CASE OF REGULATION S NOTES: 40 DAYS AFTER THE LATER OF THE ORIGINAL
ISSUE DATE HEREOF, THE ORIGINAL ISSUE DATE OF THE ISSUANCE OF ANY ADDITIONAL
NOTES AND THE DATE ON WHICH THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY)
WAS FIRST OFFERED TO PERSONS OTHER THAN DISTRIBUTORS (AS DEFINED IN RULE 902 OF
REGULATION S) IN RELIANCE ON REGULATION S,] ONLY (A) TO THE ISSUERS OR ANY
SUBSIDIARY THEREOF OR (B) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A PROMULGATED UNDER THE SECURITIES
ACT) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (C) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT
OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S

 

26



--------------------------------------------------------------------------------

AND IN ACCORDANCE WITH THE LAWS APPLICABLE TO IT IN THE JURISDICTION IN WHICH
SUCH PURCHASE IS MADE, (D) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE ISSUERS’ AND THE TRUSTEE’S, OR REGISTRAR’S, AS APPLICABLE, RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) OR (E) TO REQUIRE THE
DELIVERY OF A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF
THIS SECURITY IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE OR
REGISTRAR. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
EXPIRATION OF THE APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED
SECURITIES SET FORTH IN RULE 144.

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Issuers for any losses, damages or liabilities
suffered or incurred by the Issuers, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Partnership Parties,
jointly and severally, agrees to indemnify and hold harmless each Initial
Purchaser, its Affiliates, directors, officers, employees, selling agents and
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which the Initial Purchaser, Affiliate,
director, officer, employee, selling agent or controlling person may become
subject, under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of Sunoco or as otherwise permitted by Section 8(d) hereof), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), including the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading; and to reimburse each Initial Purchaser and each such Affiliate,
director, officer, employee, selling agent or controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by the
Representatives) as such expenses are reasonably incurred by such Initial
Purchaser or such Affiliate, director, officer, employee, selling agent or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply, with respect to an Initial Purchaser, to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or

 

27



--------------------------------------------------------------------------------

omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Issuers by such Initial Purchaser through
the Representatives expressly for use in the Pricing Disclosure Package, any
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), which information consists solely of the
information specified in the penultimate sentence of Section 8(b) hereof. The
indemnity agreement set forth in this Section 8(a) shall be in addition to any
liabilities that the Partnership Parties may otherwise have.

(b) Indemnification of the Issuers and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the
Partnership Parties, each of their respective directors, officers and each
person, if any, who controls the Partnership Parties within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Partnership Parties or any such director,
officer or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser or as
otherwise permitted by Section 8(d) hereof), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Pricing Supplement, any Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Preliminary Offering Memorandum, the Pricing
Supplement, any Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Issuers by such Initial
Purchaser through the Representatives expressly for use therein; and to
reimburse the Partnership Parties and each such director, officer or controlling
person for any and all expenses (including the fees and disbursements of
counsel) as such expenses are reasonably incurred by the Partnership Parties or
such director, officer or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. Each of the Partnership Parties hereby
acknowledges that the only information that the Initial Purchasers through the
Representatives have furnished to the Issuers expressly for use in the
Preliminary Offering Memorandum, the Pricing Supplement, any Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto) are the statements set forth in “Plan of Distribution—Commissions and
Discounts,” the third and fourth sentences under the captions “Plan of
Distribution—New Issue of Notes” and in “Plan of Distribution—Short Positions”
in the Preliminary Offering Memorandum and the Final Offering Memorandum. The
indemnity agreement set forth in this Section 8(b) shall be in addition to any
liabilities that each Initial Purchaser may otherwise have.

 

28



--------------------------------------------------------------------------------

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal counsel or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed separate counsel in accordance
with the proviso to the immediately preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel (in each
jurisdiction)), which shall be selected by the Representatives (in the case of
counsel representing the Initial Purchasers or their related persons),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by this Section 8, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement and (iii) such

 

29



--------------------------------------------------------------------------------

indemnified party shall have given the indemnifying party at least 60 days prior
notice of its intention to settle. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (a) in such proportion as is appropriate to reflect the
relative benefits received by the Partnership Parties, on the one hand, and the
Initial Purchasers, on the other hand, from the offering of the Securities
pursuant to this Agreement or (b) if the allocation provided by clause (a) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (a) above but also
the relative fault of the Partnership Parties, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the statements or omissions
that resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative benefits received
by the Partnership Parties, on the one hand, and the Initial Purchasers, on the
other hand, in connection with the offering of the Securities pursuant to this
Agreement shall be deemed to be in the same respective proportions as the total
net proceeds from the offering of the Securities pursuant to this Agreement
(before deducting expenses) received by the Issuers, and the total discount
received by the Initial Purchasers bear to the aggregate initial offering price
of the Securities. The relative fault of the Partnership Parties, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Partnership Parties, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Partnership Parties and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation (even if the Initial Purchasers were treated as one entity
for such purpose) or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 9.

 

30



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ respective
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A hereto. For purposes of this Section 9, each Affiliate, director,
officer, employee and selling agent of an Initial Purchaser and each person, if
any, who controls an Initial Purchaser within the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as such Initial
Purchaser, and each director and officer of the Partnership Parties, and each
person, if any, who controls the Partnership Parties within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Partnership Parties.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to Sunoco if
at any time: (a) (i) trading or quotation in any of Sunoco’s securities shall
have been suspended or limited by the Commission or by The New York Stock
Exchange (“NYSE”), or (ii) trading in securities generally on either the Nasdaq
Stock Market or the NYSE shall have been suspended or limited, or minimum or
maximum prices shall have been generally established on any of such quotation
system or stock exchange by the Commission or the Financial Industry Regulatory
Authority, Inc.; (b) a general banking moratorium shall have been declared by
any of federal, New York or Delaware State authorities; (c) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Representatives is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of Securities. Any termination pursuant to this Section 10 shall be without
liability on the part of (i) the Partnership Parties to any Initial Purchaser,
except that the Partnership Parties shall be obligated to reimburse the expenses
of the Initial Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial
Purchaser to the Partnership Parties, or (iii) any party hereto to any other
party except that the provisions of Sections 8 and 9 hereof shall at all times
be effective and shall survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Partnership Parties, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Partnership Parties or any of their partners, Affiliates,
directors, officers, employees, selling agents or any controlling person
referred to in Section 8 above, as the case may be, and will survive delivery of
and payment for the Securities sold hereunder and any termination of this
Agreement.

 

31



--------------------------------------------------------------------------------

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Attention: IB-Legal

Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

Attention: Liability Management Group

with a copy to (which shall not constitute notice):

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention: Sarah Morgan

If to the Partnership Parties:

Sunoco GP LLC

Arnold Dodderer

8111 Westchester Drive, Suite 400

Dallas, Texas 75225

Facsimile: (877)-627-8010

Attention: General Counsel

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

811 Main Street, 37th Floor

Houston, Texas 77002

Facsimile: (713) 546-5401

Attention: William N. Finnegan

                  Kevin M. Richardson

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Compliance with USA Patriot Act. In accordance with the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Partnership
Parties, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

 

32



--------------------------------------------------------------------------------

SECTION 14. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 15. Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.

SECTION 16. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 17. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for suits, actions, or proceedings
instituted in regard to the enforcement of a judgment of any Specified Court in
a Related Proceeding a related judgment, as to which such jurisdiction is
non-exclusive) of the Specified Courts in any Related Proceeding. Service of any
process, summons, notice or document by mail to such party’s address set forth
above shall be effective service of process for any Related Proceeding brought
in any Specified Court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Related Proceedings in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any Specified Court that any Related Proceedings brought in any Specified
Court has been brought in an inconvenient forum.

SECTION 18. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate principal amount of Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the principal amount of Securities set forth
opposite their respective names on Schedule A hereto bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Initial Purchasers with the consent of the non-defaulting
Initial Purchasers, to

 

33



--------------------------------------------------------------------------------

purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on the Closing Date. If any
one or more of the Initial Purchasers shall fail or refuse to purchase
Securities and the aggregate principal amount of Securities with respect to
which such default occurs exceeds 10% of the aggregate principal amount of
Securities to be purchased on the Closing Date, and arrangements satisfactory to
the Initial Purchasers for the purchase of such Securities are not made within
48 hours after such default, this Agreement shall terminate without liability of
any party to any other party except that the provisions of Sections 4, 6, 8 and
9 hereof shall at all times be effective and shall survive such termination. In
any such case the Initial Purchasers shall have the right to postpone the
Closing Date, as the case may be, but in no event for longer than seven days in
order that the required changes, if any, to the Final Offering Memorandum or any
other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 18. Any action taken under this Section 18 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 19. No Advisory or Fiduciary Responsibility. Each of the Partnership
Parties acknowledges and agrees that: (a) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Partnership Parties, on the
one hand, and the several Initial Purchasers, on the other hand, and the
Partnership Parties are capable of evaluating and understanding and understand
and accept the terms, risks and conditions of the transactions contemplated by
this Agreement; (b) in connection with each transaction contemplated hereby and
the process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the agent or fiduciary of the
Partnership Parties or their respective Affiliates, members, limited partners,
stockholders, creditors or employees or any other party; (c) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Partnership Parties with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Partnership Parties
on other matters) or any other obligation to the Partnership Parties except the
obligations expressly set forth in this Agreement; (d) the several Initial
Purchasers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Partnership
Parties, and the several Initial Purchasers have no obligation to disclose any
of such interests by virtue of any fiduciary or advisory relationship; and
(e) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby, and the
Partnership Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Partnership Parties and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Partnership Parties hereby waive and release, to the fullest extent permitted by
law, any claims that the Partnership Parties may have against the several
Initial Purchasers with respect to any breach or alleged breach of fiduciary
duty.

 

34



--------------------------------------------------------------------------------

SECTION 20. Recognition of the U.S. Special Resolution Regimes.

(a) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

As used in this Section 20:

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

SECTION 21. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

35



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Issuers the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

Very truly yours,

 

ISSUERS: Sunoco LP By:   Sunoco GP LLC,   its general partner By:  

/s/ Joseph Kim

  Name: Joseph Kim   Title: President and Chief Executive Officer Sunoco Finance
Corp. By:  

/s/ Joseph Kim

  Name: Joseph Kim   Title: President and Chief Executive Officer GENERAL
PARTNER: Sunoco GP LLC By:  

/s/ Joseph Kim

  Name: Joseph Kim   Title: President and Chief Executive Officer

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

GUARANTORS: Sunoco, LLC By:   Sunoco LP, the sole member of Sunoco, LLC By:  
Sunoco GP LLC, the general partner of Sunoco LP By:  

/s/ Joseph Kim

  Name: Joseph Kim   Title: President and Chief Executive Officer Sunoco Refined
Products LLC Sunoco Property Company LLC Aloha Petroleum LLC

By: Sunoco, LLC, the sole member of each of Sunoco Refined Products LLC, Sunoco
Property Company LLC and Aloha Petroleum LLC

By:  

/s/ Joseph Kim

  Name: Joseph Kim   Title: Chief Executive Officer Sunoco Retail LLC

By: Sunoco Property Company LLC, the sole member of Sunoco Retail LLC

By:  

/s/ Joseph Kim

  Name: Joseph Kim   Title: President and Chief Executive Officer

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Aloha Petroleum, Ltd. By: the Board of Directors  

/s/ Arnold D. Dodderer

  Arnold D. Dodderer  

/s/ Robert S. Hood

  Robert S. Hood  

/s/ Brian A. Hand

  Brian A. Hand Sunmarks, LLC By: Sunoco Retail LLC, the sole member of
Sunmarks, LLC By:  

/s/ Joseph Kim

  Name: Joseph Kim   Title: President and Chief Executive Officer Sunoco NLR LLC
Sunoco Caddo LLC By: Sunoco Refined Products LLC, the sole member of each of
Sunoco NLR LLC and Sunoco Caddo LLC By:  

/s/ Joseph Kim

  Name: Joseph Kim   Title: Chief Executive Officer

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

CREDIT SUISSE SECURITIES (USA) LLC

BARCLAYS CAPITAL INC.

 

 

Acting on behalf of each of

the several Initial Purchasers

By:   CREDIT SUISSE SECURITIES (USA) LLC By:  

/s/ Aaron Wolf

Name:   Aaron Wolf Title:   Managing Director By:   BARCLAYS CAPITAL INC. By:  

/s/ Kevin Crealese

Name:   Kevin Crealese Title:   Managing Director

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------

SCHEDULE A

INITIAL PURCHASERS

 

Initial Purchasers

   Aggregate Principal Amount of
Notes to be Purchased  

Credit Suisse Securities (USA) LLC

   $  200,000,000.00  

Barclays Capital Inc.

     200,000,000.00  

BBVA Securities Inc.

     33,334,000.00  

BMO Capital Markets Corp.

     33,334,000.00  

BofA Securities, Inc.

     33,334,000.00  

CIBC World Markets Corp.

     33,334,000.00  

Citigroup Global Markets Inc.

     33,333,000.00  

Goldman Sachs & Co. LLC

     33,333,000.00  

J.P. Morgan Securities LLC

     33,333,000.00  

Mizuho Securities USA LLC

     33,333,000.00  

MUFG Securities Americas Inc.

     33,333,000.00  

TD Securities (USA) LLC

     33,333,000.00  

U.S. Bancorp Investments, Inc.

     33,333,000.00  

Wells Fargo Securities, LLC

     33,333,000.00     

 

 

 

Total

   $ 800,000,000.00     

 

 

 

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

LIST OF SUBSIDIARIES

Aloha Petroleum LLC, a Delaware limited liability company

Aloha Petroleum, Ltd., a Hawaii corporation

Sunoco Refined Products LLC, a Delaware limited liability company

Sunoco Caddo LLC, a Delaware limited liability company

Sunoco NLR LLC, a Delaware limited liability company

Quick Stuff of Texas, Inc., a Texas corporation

Sunoco Energy Solutions LLC, a Texas limited liability company

SSP BevCo I LLC, a Texas limited liability company

SSP BevCo II LLC, a Texas limited liability company

SSP Beverage, LLC, a Texas limited liability company

Stripes Acquisition LLC, a Texas limited liability company

Sunoco Finance Corp., a Delaware corporation

Sunoco, LLC, a Delaware limited liability company

Sunoco Property Company LLC, a Delaware limited liability company

Sunmarks, LLC, a Delaware limited liability company

Sunoco Retail LLC, a Pennsylvania limited liability company

TCFS Holdings, Inc., a Texas corporation

Town & Country Food Stores, Inc., a Texas corporation

TND Beverage, LLC, a Texas limited liability company

SUN LP Pipeline LLC, a Delaware limited liability company

SUN LP Terminals LLC, a Delaware limited liability company

J.C. Nolan Pipeline Co., LLC, a Delaware limited liability company

J.C. Nolan Terminal Co., LLC, a Delaware limited liability company

Fathom Global Energy FT LLC, a Delaware limited liability company

Fathom Global Energy LLC, a Delaware limited liability company

Sunoco Overseas, Inc., a Delaware corporation

Sun Lubricants and Specialty Products Inc., a corporation existing under the
laws of Quebec

 

Schedule B-1



--------------------------------------------------------------------------------

SCHEDULE C

LIST OF JURISDICTIONS OF ORGANIZATION AND FOREIGN QUALIFICATION

 

Entity

  

Jurisdiction

of

Organization

  

Jurisdiction(s) of

Foreign Qualification

Sunoco LP

   Delaware    Texas      

Sunoco GP LLC

   Delaware    Alabama    New Jersey    South Carolina       Connecticut    New
York    Tennessee       Florida    Ohio    Texas       Illinois    Oklahoma   
Virginia       Massachusetts    Pennsylvania          New Hampshire    Rhode
Island   

Sunoco Finance Corp.

   Delaware         

Sunoco, LLC

   Delaware    Alabama    Maryland    Oregon       Arizona    Massachusetts   
Pennsylvania       Arkansas    Michigan    Rhode Island       California   
Minnesota    South Carolina       Colorado    Mississippi    South Dakota      
Connecticut    Missouri    Tennessee       Florida    Nebraska    Texas      
Georgia    Nevada    Utah       Idaho    New Hampshire    Vermont       Illinois
   New Jersey    Virginia       Indiana    New Mexico    Washington       Iowa
   New York    District of Columbia       Kansas    North Carolina    West
Virginia       Kentucky    North Dakota    Wisconsin       Louisiana    Ohio   
Wyoming       Maine    Oklahoma   

Aloha Petroleum LLC

   Delaware    Hawaii      

Sunoco Retail LLC

   Pennsylvania    Alabama    Louisiana    Ohio       Alaska    Maine   
Oklahoma       Arizona    Maryland    Rhode Island

 

Schedule C-1



--------------------------------------------------------------------------------

SCHEDULE C

 

                                                          
                                                         California   
Massachusetts    South Carolina       Colorado    Michigan    South Dakota      
Delaware    Minnesota    Tennessee       District of Columbia    Mississippi   
Texas       Florida    Missouri    Utah       Georgia    Montana    Vermont   
   Hawaii    Nebraska    Virginia       Idaho    New Hampshire    Washington   
   Illinois    New Jersey    West Virginia       Indiana    New Mexico   
Wisconsin       Iowa    New York    Wyoming       Kansas    North Carolina   
Connecticut       Kentucky    North Dakota   

Aloha Petroleum, Ltd.

   Hawaii                                                      
                                                    

Sunmarks, LLC

   Delaware         

Stripes Acquisition LLC

   Texas         

SSP BevCo II LLC

   Texas    Louisiana      

TCFS Holdings, Inc.

   Texas         

SSP BevCo I LLC

   Texas    Louisiana      

Town & Country Food Stores, Inc.

   Texas    New Mexico      

SSP Beverage, LLC

   Texas    Louisiana      

TND Beverage, LLC

   Texas         

Quick Stuff of Texas, Inc.

   Texas         

Sunoco Refined Products LLC

   Delaware         

Sunoco NLR LLC

   Delaware    Arkansas      

Sunoco Caddo LLC

   Delaware    Texas      

Sunoco Energy Solutions LLC

   Texas    Kansas    Louisiana    New Mexico

 

Schedule C-2



--------------------------------------------------------------------------------

SCHEDULE C

 

                                                          
                                                         Oklahoma      

Sunoco Property Company LLC

   Delaware    Texas    New Mexico   

SUN LP Pipeline LLC

   Delaware                                                      
                                                    

SUN LP Terminals LLC

   Delaware         

J.C. Nolan Pipeline Co., LLC

   Delaware    Texas      

J.C. Nolan Terminal Co., LLC

   Delaware    Texas      

Fathom Global Energy FT LLC

   Delaware         

Fathom Global Energy LLC

   Delaware         

Sunoco Overseas, Inc.

   Delaware    Pennsylvania      

Sun Lubricants and Specialty Products Inc.

   Quebec         

 

Schedule C-3



--------------------------------------------------------------------------------

EXHIBIT A

 

PRICING SUPPLEMENT

 

LOGO [g56544g64l54.jpg]

Sunoco LP

Sunoco Finance Corp.

$800,000,000 4.500% Senior Notes due 2029

November 9, 2020

Term Sheet

Term Sheet dated November 9, 2020 to the Preliminary Offering Memorandum dated
November 9, 2020. This Term Sheet is qualified in its entirety by reference to
the Preliminary Offering Memorandum. The information in this Term Sheet
supplements the Preliminary Offering Memorandum and supersedes the information
in the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Capitalized terms used in
this Term Sheet but not defined have the meanings given to them in the
Preliminary Offering Memorandum.

 

Issuers    Sunoco LP and Sunoco Finance Corp. Guarantors    All current
subsidiaries (other than Sunoco Finance Corp.) that guarantee the revolving
credit facility and certain future subsidiaries Trade Date    November 9, 2020

Settlement Date

   November 24, 2020 (T+10). We expect that delivery of the notes will be made
against payment therefor on or about November 24, 2020, which is ten business
days following the date of pricing of the notes. This settlement cycle is
referred to as “T+10.” Under Rule 15c6-1 under the Securities Exchange Act of
1934, as amended, trades in the secondary market generally are required to
settle in two business days, unless the parties to any such trade expressly
agree otherwise. Accordingly, purchasers who wish to trade notes on the date of
this offering memorandum or the next seven succeeding business days will be
required, by virtue of the fact that the notes initially will settle T+10, to
specify an alternate settlement cycle at the time of any such trade to prevent a
failed settlement. Purchasers of notes who wish to trade notes on the date of
this offering memorandum or the next seven succeeding business days should
consult their own advisor.

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT A

 

Distribution

   144A/Regulation S with registration rights

Maturity Date

   May 15, 2029

Principal Amount

   $800,000,000

Gross Proceeds

   $800,000,000

Issue Price

   100.000%

Coupon

   4.500%

Yield to Maturity

   4.500%

Spread to Benchmark

   + 366 basis points

Benchmark Treasury

   UST 2.375% due May 15, 2029

Record Dates

   May 1 and November 1

Interest Payment Dates

   May 15 and November 15, commencing on May 15, 2021

Optional Redemption

   On or after May 15, 2024 at the following redemption prices (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any, on
the notes redeemed during the twelve-month period indicated beginning on May 15
of the years indicated below:

 

Year

   Price  

2024

     102.250 % 

2025

     101.500 % 

2026

     100.750 % 

2027 and thereafter

     100.000 % 

 

Make-Whole Redemption

   Make-whole redemption at Treasury Rate + 50 basis points

Equity Clawback

   Up to 35% prior to May 15, 2024 at 104.500% of principal amount, plus accrued
and unpaid interest

Change of Control Put

   101% plus accrued and unpaid interest

Expected Ratings1 (S&P / Moody’s)

   BB- / B1

CUSIP Numbers

  

144A: 86765L AR8

Reg S: U86759 AJ3

 

1 

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT A

 

ISIN Numbers   

144A: US86765LAR87

Reg S: USU86759AJ38

Denominations    Minimum denominations of $2,000 and integral multiples of
$1,000 in excess thereof Joint Book-Running Managers   

Credit Suisse Securities (USA) LLC

Barclays Capital Inc.

BBVA Securities Inc.

BMO Capital Markets Corp.

BofA Securities, Inc.

CIBC World Markets Corp.

Citigroup Global Markets Inc.

Goldman Sachs & Co. LLC

J.P. Morgan Securities LLC

Mizuho Securities USA LLC

MUFG Securities Americas Inc.

TD Securities (USA) LLC

U.S. Bancorp Investments, Inc.

Wells Fargo Securities, LLC

Changes to the Preliminary Offering Memorandum

The following changes will be made to the disclosure in the Preliminary Offering
Memorandum:

Offering Size

The Issuers have increased the aggregate principal amount of the notes offering
from $500.0 million to $800.0 million. References in the Preliminary Offering
Memorandum to the $500.0 million aggregate principal amount of notes are hereby
amended to reference the issuance of $800.0 million aggregate principal amount
of notes. In connection with the increase in the size of the offering, the
Issuers intend to remove the Tender Cap and seek any and all tender of the
4.875% Senior Notes due 2023. Similar and corresponding changes will be made
wherever applicable to the Preliminary Offering Memorandum, including as
discussed below.

Offering Summary

The last paragraph under the row marked “Ranking” starting on page 5 of the
Preliminary Offering Memorandum and each other location where similar language
and such amounts may appear in the Preliminary Offering Memorandum is replaced
in its entirety with the following:

“As of September 30, 2020, after giving effect to the offering of the notes and
the use of proceeds therefrom as described under “Use of Proceeds,” and assuming
that the Tender Offer is fully subscribed as of the Early Tender Time, we would
have had approximately $3.0 billion of debt outstanding, including approximately
$287.0 million of secured indebtedness under our Revolving Credit Facility
(excluding approximately $7.9 million of outstanding letters of credit
thereunder), and we would have had approximately $1.2 billion of remaining
borrowing capacity under our Credit Agreement.”

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT A

 

Capitalization

The aggregate principal amount of notes to be issued in the offering increased
from $500.0 million to $800.0 million. The net proceeds received from the
increased amount of the offering of $790.0 million, along with borrowings under
the revolving credit facility, will be used to fund the Tender Offer and, if
applicable, the Partial Redemption, as set forth under “Use of Proceeds” in the
Preliminary Offering Memorandum. Following the increase in the aggregate
principal amount of the notes, the As Adjusted column of the capitalization
table on page 15 of the Preliminary Offering Memorandum is adjusted as follows:
Cash and cash equivalents is $36 million, Revolving credit facility is
$287 million, 4.875% Senior Notes due 2023 is $0, notes offered hereby is
$800.0 million, Total long-term debt (including current maturities and debt
issuance costs) is $2,992 million and Total capitalization is $3,627 million.

All information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

 

 

This material is strictly confidential and has been prepared by the Issuers
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) persons
reasonably believed to be “qualified institutional buyers” as defined in Rule
144A under the Securities Act and (2) outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act, and this
communication is only being distributed to such persons.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.

No PRIIPs KID — No PRIIPs key information document (KID) has been prepared as
the Notes are not available to retail investors in the EEA or in the United
Kingdom.

Any disclaimers or notices that may appear on this Term Sheet below the text of
this legend are not applicable to this Term Sheet and should be disregarded.
Such disclaimers may have been electronically generated as a result of this Term
Sheet having been sent via, or posted on, Bloomberg or another electronic mail
system.

 

Exhibit A-4



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF OPINION OF LATHAM & WATKINS LLP

[Attached]

 

Exhibit B-1-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF 10B-5 LETTER OF LATHAM & WATKINS LLP

[Attached]

 

Exhibit B-2-1



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF TAX OPINION OF LATHAM & WATKINS LLP

[Attached]

 

Exhibit B-3-1



--------------------------------------------------------------------------------

EXHIBIT B-4

FORM OF OPINION OF CADES SCHUTTE LLP

[Attached]

 

Exhibit B-4-1



--------------------------------------------------------------------------------

Exhibit B-5

FORM OF OPINION OF DRINKER BIDDLE & REATH LLP

[Attached]

 

Exhibit B-5-1